Case 1:19-cv-02426-DLC Document 92 Filed 10/25/19 Page 1of1

PAUL, WEISS, RIFRKIND, WHARTON & GARRISON LLP UNIT 5201. FORTUNE FINANCIAL CENTER
5 DONGSANHUAN ZHONGLU
1285 AVENUE OF THE AMERICAS NEW YORK. NEW YORK 10019-6064 CHAOYANG DISTRICT. BEIJING 100020, CHIN:

TELEPHONE

1212) 373-3000 TELEPHONE (86-101 5828-6300

HONG KONG CLUB BUILDING, 12TH FLOOR
34 CHATER ROAD. CENTRAL
HONG KONG

WRITER'S D:RECT DIAL NUMBER TREERHONS (Ess! Sas 0200
(212) 373-3163 ALOER CASTLE

10 NOBLE STREET
WRITER'S DIRECT FACSIMILE LONDON EC2V 74U, UNITES KINGDOM

(212) 492-0163

TELEPHONE ‘44 20) 7367 1600

FUKOKU SEIMEI BUILDING
2-2 UCHISAIWAICHO 2-CHOME

WRITER'S DIRECT E-MAIL ADDRESS # a fe
s , CHIYODA-KU. TOKYO 100-0011. JAPAN
jaycohen@paulweiss.com TELEPHONE (81-3) 3597-8101
TORE Pe saOM IAIN CENTRE
October 25, 2019 La Ripe WEST. SUITE 3100
TORONTO, ONTARIO MSK 133
VIA ECF TELEPHONE (416) 504-0520
2001 K STREET, NW
The Honorable Denise L. Cote SRCHING Rat, Des sean Cie
United States District Judge
a ~ 500 DELAWARE AVENUE, SUITE 200
Southern District of New York RORY OFFIRE BONS ss
Daniel Patrick Moynihan United States Courthouse TELEPHONE (302) 655-4416

500 Pearl Street, Room 1910
New York, NY 10007-1312

Downtown Music Publishing LLC v. Peloton Interactive, Inc., No. 19-cv-02426

Dear Judge Cote:

Pursuant to Rule 3(E) of Your Honor’s Individual Practices in Civil Cases,
Counterclaim Defendants Downtown Music Publishing LLC, Anthem Entertainment L.P., Big
Deal Music, LLC, CYPMP, LLC, doing business as Pulse Music Group, Peer International
Corporation, PSO Limited, Peermusic Ltd., Peermusic III, Ltd., Peertunes, Ltd., Songs of Peer,
Ltd., Reservoir Media Management, Inc., The Richmond Organization, Inc., Devon Music, Inc.,
Essex Music, Inc., Essex Music International, Inc., Folkways Music Publishers, Inc., Hampshire
House Publishing Corp., Hollis Music, Inc., Ludlow Music, Inc., Melody Trails, Inc., Musical
Comedy Productions, Inc., Palm Valley Music, LLC, Words & Music, Inc., Round Hill Music
LLC, Round Hill Music LP, The Royalty Network, Inc., Ultra International Music Publishing,
LLC, and National Music Publishers’ Association, Inc. hereby request oral argument on their
Motion to Dismiss Defendant-Counterclaim Plaintiff Peloton Interactive, Inc.’s Counterclaims.

Respectfully submitted,

JERE

ay Cohen

ce: All Counsel of Record
